Citation Nr: 0901516	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of left leg trauma.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, denying the veteran's claim of entitlement 
to compensation under 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  The competent evidence establishes that the veteran's 
June 2003 fall was not caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran.  

2.  The competent evidence does not demonstrate any 
additional disability of the left knee was incurred as a 
result of the veteran's June 2003 fall incurred during his VA 
hospitalization.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A § 1151 for a fall 
incurred during VA hospitalization have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in May 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Finally, the 
letter provided the veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Although no medical opinion was obtained, the Board finds 
that one is not required.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), VA must provide a medical opinion when 
there is (1) competent evidence of a current disability or 
persistent symptoms of a disability; (2) evidence 
establishing that an event, injury or disease occurred in 
service; (3) an indication that the disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

Although the McLendon case involved a claim for service 
connection rather than 1151 benefits, the same logic may be 
applied in this case.  The Board finds that a medical 
examination is not necessary in this case since there is no 
indication that the veteran's left leg disorder may be 
associated with the veteran's VA treatment.  There is also no 
competent medical evidence to suggest that VA medical 
providers were in any way negligent.  The veteran has not 
submitted any medical opinion which supports his claim, and 
this is a matter in which his own testimony is insufficient 
to establish such a relationship.  Accordingly, the Board may 
proceed with appellate review without further delay for 
additional VA examination.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
medical records.  Also, VA has obtained the records of the 
veteran's outpatient treatment with VA.  Significantly, the 
veteran indicated in his January 2007 Formal Appeal to the 
Board that he had no additional evidence to submit in support 
of his claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran filed his claim in April 2006, contending that he 
is entitled to compensation under the provisions of 38 
U.S.C.A. § 1151.  According to the veteran, he fell while 
hospitalized for a cerebral hemorrhage, injuring his left 
leg.  The veteran contends that this happened when he 
transferred himself from a wheelchair to a bed because the 
nursing staff was tending to another patient at that time.  
However, as discussed below, the veteran does not qualify for 
compensation under 38 U.S.C.A. § 1151.  

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. § 1151 shall be awarded for a qualifying 
additional disability as caused by improper VA treatment.  
For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  Additionally, it must be shown that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).  A determination of the 
additional disability includes consideration of pathology 
prior to, during, and after VA treatment.  38 C.F.R. § 3.361 
(2008).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

At the outset, the Board stresses that 38 U.S.C.A. § 1151 
requires that a disability be "caused by hospital care, 
medial or surgical treatment, or examination."  In Jackson 
v. Nicholson, the Federal Circuit interpreted "hospital 
care" as implying the provision of care by the hospital 
specifically, as opposed to the broader, more general 
experience of a patient during the course of hospitalization.  
433 F.3d 822, 825-26 (Fed. Cir. 2005).  

With the above in mind, the Board finds no evidence to 
suggest that the veteran falling while moving himself from 
one seat to another, rather than waiting on the nursing staff 
to assist him, is in any way directly associated with 
hospital care, medical or surgical treatment, or examination 
furnished the veteran at the VAMC.  The veteran has not 
pointed to any evidence that suggests otherwise.  Thus, it 
cannot be said that VA hospital care, medical or surgical 
treatment, or examination furnished the veteran had a remote 
contributory cause to any claimed left leg injury resulting 
from the veteran's fall.  The veteran's claim in this 
instance lies beyond the ambit of 38 U.S.C.A. § 1151.  See 
Loving v. Nicholson, 19 Vet. App. 96, 100 (2005), citing 
Sweitzer v. Brown, 5 Vet. App. 503 (1993).  

Furthermore, there is no medical evidence of record 
suggesting that the veteran injured his left leg as a result 
of his fall while at the VAMC.  VA treatment records from 
July 2003 reveal that the veteran was hospitalized after 
suffering a cerebrovascular accident in June 2003.  According 
to June 27, 2003 record, the veteran lost his balance while 
standing near his bed.  The note indicates that he fell and 
struck his left elbow, causing a small bruise with slight 
swelling.  The note indicates that the veteran denied pain at 
this time.  There is no mention of left leg pain as a result 
of this fall in any of the veteran's VA hospitalization 
records.  

As a final matter, the Board is not disputing that the 
veteran suffers from left knee pain.  The veteran himself 
believes that his left knee pain was caused or aggravated by 
his fall of June 2003.  However, the evidence does not 
demonstrate that the veteran possesses the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Furthermore, the medical evidence of record suggests 
that the veteran's left leg pain preexisted his June 2003 
VAMC hospitalization.  According to an April 1997 VA surgical 
report, the veteran underwent surgery for a left knee 
meniscal tear.  He was also noted to have a diagnosis of 
chondromalacia in the left knee in May 2002.  Therefore, 
evidence of current left knee pain does not constitute 
evidence in support of the veteran's contention that the pain 
is related to a fall of June 2003.  

In conclusion, the evidence does not demonstrate that the 
veteran was injured as a result of hospital care, medical or 
surgical treatment, or examination furnished to the veteran.  
Furthermore, it has not been shown that any additional left 
leg disability occurred as a result of the veteran's fall at 
the VAMC in June 2003.  For these reasons, a grant of 
compensation pursuant to 38 U.S.C.A. § 1151 is not 
permissible here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
leg trauma is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


